DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 7-8, has been amended.
Claim 2, has been canceled.
Claims 1, 3-9 are still pending for consideration.
. 
Allowable Subject Matter
Claims 1, 3-9 are allowed.
Response to Arguments
Applicant’s arguments, see “Remarks” filed on July 27, 2022 have been fully considered. In particular, applicant asserts (Remarks, page 8), “Masumoto merely discloses a method to extract bronchus in paragraph [0042], and merely discloses that when a plurality of labels is displayed, it is preferable for the labels to be displayed in the range that radially expands from the center of the VR image (i.e., the center of the projection plane) in paragraph [0052]. Chen merely discloses extending segmentation curve on key slice to other adjacent slice to form segmentation interface, Chen does not teach expanding the segmentation interface until a distance between the segmentation interface and a blood vessel, a bronchus, or a lesion in the lung field area is a predetermined interval. Therefore, Masumoto and Chen do not teach, disclose, or reasonably suggest the feature, "the processor is configured to expand the plane area at the interlobar position until a distance between the expansion area and c blood vessel, a bronchus, or a lesion in the lung field area is a predetermined interval ", as amended in claim 1”. This is found persuasive.
Regarding claim 1, the closest prior arts are Masumoto et al. (US 20150187118 A1) and Chen et al. (US 20180047168 A1). As explained in previous office action, the combination of Masumoto et al. and Chen et al. teaches most of the limitation of claim 1; however, the combination of Masumoto et al. and Chen et al. fails to disclose or reasonably suggest that “expand the plane area at the interlobar position until a distance between the expansion area and a blood vessel, a bronchus, or a lesion in the lung field area is a predetermined interval”
Regarding claims 3-6, and 9 these claims depend directly or indirectly on an allowable base claim and are therefore allowable for the reasons stated supra.
 Re Claim 7, is allowable for the same reason as independent claim 1 discussed above.
Re Claim 8, is allowable for the same reason as independent claim 1 discussed above.
The following is an examiner’s statement of reasons for allowance: 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668